PER CURIAM:
The district court judgment in this case, 467 F.Supp. 471, was affirmed by this Court in United States v. Southern Motor Carriers Rate Conference, Inc., 702 F.2d 532 (5th Cir. Unit B 1983) (en banc). The judgment of this Court has now been reversed by the Supreme Court of the United States. Southern Motor Carriers Rate Conference, Inc. v. United States, — U.S. -, 105 S.Ct. 1721, 85 L.Ed.2d 36 (1985).
WHEREUPON, IT IS ORDERED that the judgment of the district court is reversed, and this cause is remanded to the United States District Court for the Northern District of Georgia for further proceed*749ings in conformity with the opinion of the Supreme Court of the United States.
IT IS FURTHER ORDERED that the appellants recover from the United States their costs on this appeal.